McNEILL, J.
Caleb F. Lingo made an assignment for he benefit of his creditors to Will S. Sterritt and shortly afterward died. A proceeding has been brought in this court to sell his real estate, and his widow has filed a cross-petition'claiming §500 exemption in lieu of homestead out of the proceeds of the sale. To this cross-petition a demurrer has been filed by the assignee. The right to the ex emption is asserted under the provisions of sec. 5441, of our Rev. Stats., as the real estate herein sold is not the family homestead. While this section provides for an exemption in favor of “every widow,” yet I am satisfied, from a careful reading of the section, that it only applies when her own property is involved, and was not intended to provide an exemption for her out of her husbands’ estate after his decease.
The demurrer will therefore be sustained.